Citation Nr: 1419944	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the RO in Seattle, Washington that found that the Veteran was not competent to handle disbursement of funds. 

In March 2014, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO (i.e., a Travel Board hearing).  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in this case.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Rating agencies have sole authority to make official determinations of competency and incompetency for purposes of financial benefits.  Such determinations are final and binding on field stations for these purposes.  38 C.F.R. § 3.353(b)(1).

The Veteran receives non-service-connected pension benefits from VA.  The RO has determined that the Veteran is not competent to handle disbursement of his funds, and based its determination primarily on a March 2010 medical opinion by a VA physician, Dr. P., who found that the Veteran was unqualified to manage his finances at that time.  Subsequent medical records do not provide a definite expression regarding this question of incompetency (see 38 C.F.R. § 3.353(c)), and the Veteran contends that he is competent to manage his finances.  He has submitted evidence to support his contentions.

In light of the Veteran's hearing testimony and the other evidence of record, the Board finds that a remand is necessary for a VA examination to determine whether he is competent to manage his own funds.  See 38 C.F.R. § 3.353(b)(3) (referring to the provisions regarding reexaminations in 38 C.F.R. § 3.327(a)).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess his competency to handle disbursement of funds.  The claims file and all electronic records, to include on Virtual VA, must be made available to the VA examiner, and the examiner must specify in the opinion that these records have been reviewed.  

The examiner should provide an opinion as to whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  Should the Veteran fail to appear, the examiner must so state, and must then render the opinion based upon the evidence of record without examination. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  The AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Then, after ensuring that the development above has been completed in accordance with the remand instructions, readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



